

Exhibit 99.1
Compensation Program for Non-Employee Directors
of Trupanion, Inc. (the “Company”)
Adopted on February 6, 2018
Compensation.
1.
Value of Compensation (“Award Values”)

a.
Non-Employee Board of Director Compensation:

i.
Annual value of compensation for all Non-Employee Board of Directors (“Board”)
members: $75,000

b.
Additional Committee Compensation (to be granted separate from Non-Employee
Board of Director Compensation):

i.
Audit Committee chair: Annual value of $15,000

ii.
Compensation Committee chair: Annual value of $10,000

iii.
Combination of Governance Committee chair and Board of Directors chairman:
Annual value of $10,000



2.
Cash and Equity Awards

a.
Non-Employee Board members will receive 100% of his or her compensation under
this Compensation Program for Non-Employee Directors (this “Compensation
Program”) pursuant to the Company’s 2014 Equity Incentive Plan (the “Plan”), in
the form of stock options (“Options”) or restricted stock units (“RSUs”, and
together with Options, “Awards”); provided, however, that on an annual basis
each such Board member may elect to take 50% of his or her compensation as cash
compensation by submitting an election form (“Election Form”), attached hereto
as Exhibit A (subject to the Board’s ownership guidelines). Such election must
be submitted to the Compensation Committee chairperson and Company’s General
Counsel and must be made prior to the beginning of any calendar year with
respect to which such compensation is first payable (regardless of when paid)
and, in the case of Awards, first granted, and cannot be changed during the year
(the actual date of such election, if any, the “Election Date”). In the absence
of such an election, Awards will comprise 100% of such Board member’s
compensation under this Compensation Program.

b.
Any cash compensation under this Compensation Program will be paid quarterly.

c.
Annual Values will be approved at the first regularly scheduled Board meeting in
any calendar year, or in the case of a new member of the Board, on the first
regularly scheduled meeting that follows such member’s election (the “Award
Approval”). Awards will be granted in the next open trading window following the
Award Approval ( “Annual Grant Date”)).

d.
Annual Awards will vest in four quarterly installments on March 31st, June 30th,
September 30th, and December 31st (each a “Vest Date”).

e.
Members of the Board and committee chairpersons will be entitled to compensation
granted under this Compensation Program at the end of the quarter following the
grant date and for complete quarters of service thereafter.

f.
Awards granted under this Compensation Program that are unvested at the time of
resignation or other termination from the Board will be forfeited. Similarly, no
cash compensation will be paid following the effective date of a directors’
resignation or other termination from the Board.

g.
The Company, as permitted by applicable law, in its sole discretion and pursuant
to such procedures as it may specify from time to time and to limitations of
local law, may satisfy withholding obligations in the case of the settlement of
RSUs through net withholding of the Company’s common stock (“Common Stock”).





--------------------------------------------------------------------------------




Calculation of Value.
RSUs: RSUs will be equal to the Award Values set forth above. The number of
shares of Common Stock underlying the RSUs shall be determined using the Award
Values based on the closing price of the Common Stock on the NASDAQ stock market
on the first day of the respective open trading window for which the grant will
be made.
Options: Options will be equal to the Award Values set forth above and shall be
valued using the Black-Scholes valuation method on the Annual Grant Date.
Other.
To the extent a given Board member is also a consultant of the Company
(providing services unrelated to their Board service), such Board member’s
compensation under the applicable consulting agreement will be separate from and
in addition to such Board member’s compensation under this Compensation Program.






--------------------------------------------------------------------------------





Exhibit A
Election Form


Trupanion, Inc.
Compensation Program for Non-Employee Directors
Election Form


This Election Form is being delivered pursuant to the Compensation Program for
Non-Employee Directors, as amended.


Instructions: Select a box below, date, and sign. Return the signed form to the
Company’s Compensation Committee Chairperson and Company’s General Counsel by
December 31st for Awards being approved for the upcoming fiscal year.
□ DEFAULT: 100% of the equity award in the form of stock options or restricted
stock units.
□ COMBINATION EQUITY/CASH ELECTION: 50% of the equity award in the form of stock
options or restricted stock units, and the remainder for cash.


The undersigned hereby elects as above for the upcoming fiscal year.


By: ______________________________________


Print Name: _______________________________


Date: _____________________________________










